         Case 1:16-cv-06586-LAP Document 257 Filed 08/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN HUTTER,

                       Plaintiffs,
                                              No. 16 Civ. 6586 (LAP)
-against-
                                                        ORDER
COMMISSIONER DORA SCHRIRO, et
al.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Defense Counsel Joshua Kaufman’s

letter dated August 17, 2020, concerning various discovery issues

[dkt. no. 256].      Mr. Hutter shall respond to Mr. Kaufman’s letter

no later than September 1, 2020.

     The Clerk of the Court is respectfully directed to mail a

copy of this order to Mr. Hutter.

SO ORDERED.

Dated:       New York, New York
             August 18, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
